Exhibit 10.1

Execution Copy

LINDSAY CORPORATION

FIRST AMENDMENT TO

NOTE PURCHASE AGREEMENT

$115,000,000 3.82% Senior Notes, Series A, due February 19, 2030

Dated as of May 31, 2019

To the Holders of the Senior Notes

    of Lindsay Corporation

    Named in the Attached Schedule I

Ladies and Gentlemen:

Reference is made to the Note Purchase Agreement dated as of February 19, 2015
(the “Note Agreement”) between Lindsay Corporation, a Delaware corporation (the
“Company”), and you pursuant to which the Company issued $115,000,000 aggregate
principal amount of 3.82% Senior Notes, Series A, due February 19, 2030
(collectively, the “Notes”). You are referred to herein individually as a
“Holder” and collectively as the “Holders”. Capitalized terms used and not
otherwise defined herein have the meanings ascribed to them in the Note
Agreement, as amended by this First Amendment to Note Purchase Agreement (this
“First Amendment”).

The Company and the Holders now desire to amend the Note Agreement in the
respects, but only in the respects, hereinafter set forth.

In consideration of the premises and for good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the Company and the Required
Holders agree as follows:

 

1.

AMENDMENT OF NOTE AGREEMENT

1.1    Amendment of Section 10.1. Section 10.1 of the Note Agreement is amended
to read in its entirety as follows:

“10.1.    Leverage Ratio.

(a)    The Company will not permit the ratio of Consolidated Funded Indebtedness
to Consolidated EBITDA, as of the end of any fiscal quarter of the Company,
determined on a rolling four-quarter basis (the “Leverage Ratio”), to be greater
than (i) 3.50 to 1.00 for the fiscal quarters ended May 31, 2019 through May 31,
2020 (the “Increased Leverage Period”) and (ii) 3.00 to 1.00 for the fiscal
quarters ended August 31, 2020 and thereafter; provided that, if the Leverage
Ratio exceeds 3.00 to 1.00 for any fiscal quarter during the Increased Leverage
Period, the Company shall pay the Incremental Interest set forth in
Section 10.1(b).



--------------------------------------------------------------------------------

(b)    In the event that the Leverage Ratio during the Increased Leverage Period
exceeds 3.00 to 1.00 as of the date of any fiscal quarter end pursuant to the
terms of Section 10.1(a), as evidenced by an Officer’s Certificate delivered
pursuant to Section 7.2(a), the interest rate payable on the Notes shall be
increased by (i) 0.25% for any period that the Leverage Ratio exceeds 3.00 to
1.00 but is less than or equal to 3.25 to 1.00 and (ii) 0.50% for any period
that the Leverage Ratio exceeds 3.25 to 1.00 (collectively clauses (i) and (ii),
the “Incremental Interest”) for a period of time determined as follows: (a) such
Incremental Interest shall begin to accrue on the first day of the fiscal
quarter following the fiscal quarter in respect of which such Officer’s
Certificate was delivered indicating that the Leverage Ratio was greater than
3.00 to 1.00, and (b) shall continue to accrue until the Company has provided an
Officer’s Certificate pursuant to Section 7.2(a) demonstrating that, as of the
last day of the fiscal quarter in respect of which such Officer’s Certificate is
delivered, the Leverage Ratio is not more than 3.00 to 1.00, and in the event
such Officer’s Certificate is delivered, the Incremental Interest shall cease to
accrue on the last day of the fiscal quarter in respect of which such Officer’s
Certificate is delivered. For the avoidance of doubt, (x) if the Leverage Ratio
exceeds 3.00 to 1.00 as of the last day of a fiscal quarter during the Increased
Leverage Period, Incremental Interest shall accrue as provided in this
Section 10.1(b) regardless of whether an Officer’s Certificate is timely
delivered pursuant to Section 7.2(a), (y) in no event shall the Incremental
Interest for any period exceed 0.50% and (z) the Incremental Interest, if any,
may fluctuate between 0.25% and 0.50% from fiscal quarter to fiscal quarter
during the Increased Leverage Period.”

1.2    Addition of Section 10.11. The following Section 10.11 is added to the
Note Agreement to read in its entirety as follows:

“10.11 Most Favored Lender.

(a)    If the Company shall at any time amend or modify the Credit Agreement
that requires the Company to comply with any financial covenant (however
expressed and whether stated as a ratio, as a fixed threshold, as an Event of
Default or otherwise) (each an “Additional Covenant”) that is not at such time
included or is more restrictive than what is then included in this Agreement,
then the Company shall provide a Most Favored Lender Notice to each holder of
the Notes. Thereupon, unless waived in writing by the Required Holders within 5
days of receipt of such notice, each such Additional Covenant and each event of
default, definition and other provision relating to such covenant in such Credit
Agreement (as amended or modified from time to time thereafter) shall be deemed
to be incorporated by reference in this Agreement, mutatis mutandis, as if then
set forth herein in full.

(b)    The incorporation of any Additional Covenant pursuant to this
Section 10.11 shall:

 

2



--------------------------------------------------------------------------------

(i)    automatically (without any further action being taken by the Company or
any holder of a Note) take effect as of the time of effectiveness of such
Additional Covenant under the Credit Agreement;

(ii)    so long as no Default or Event of Default shall then exist under or in
respect of this Agreement, automatically (without any further action being taken
by the Company or any holder of a Note other than as set forth below) be deleted
or further modified if such Additional Covenant, definition, event of default or
other provision relating thereto is deleted or made less restrictive on the
Company and its Subsidiaries by way of a permanent written amendment or
modification of such Credit Agreement (and not by temporary waiver of rights
thereunder); provided that:

(A)    if any fee or other consideration is paid or given to any bank party to
the Credit Agreement in connection with such deletion or modification, each
holder of a Note receives equivalent consideration on a pro rata basis and such
deletion or modification shall not be effective until such consideration is
received by each such holder; and

(B)    in no event shall any deletion or relaxation of any such Additional
Covenant have the effect of deleting or making less restrictive any covenant or
other provision specifically set forth in this Agreement.”

1.3    Defined Terms. Schedule B of the Note Agreement is amended as follows:

(a)    The following new definitions are added to Schedule B, in the appropriate
alphabetical order:

“Additional Covenant” is defined in Section 10.11(a).

“Increased Leverage Period” is defined in Section 10.1(a).

“Incremental Interest” is defined in Section 10.1(b).

“Leverage Ratio” is defined in Section 10.1(a).

“Most Favored Lender Notice” means a written notice from the Company to each
holder of the Notes delivered promptly, and in any event within 10 Business Days
after the inclusion of any Additional Covenant, any Event of Default, definition
or other provision relating to such Additional Covenant in the Credit Agreement
(including by way of amendment or other modification of any exiting provision
thereof), pursuant to Section 10.11, by a Responsible Officer of the Company in
reasonable detail, including reference to Section 10.11, a verbatim statement of
such Additional Covenant, Event of Default, definition or other provision
relating to such Additional Covenant and related explanatory calculations, as
applicable.

(b)    The following definitions are amended to read in their entirety as
follows:

 

3



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus (1) the sum, to the extent deducted in calculating Consolidated Net
Income for such period, of (a) Consolidated Interest Expense, (b) federal, state
and local income taxes, (c) depreciation, amortization and other non-cash stock
compensation, determined on a consolidated basis in accordance with GAAP,
(d) all other non-cash expenses other than recurring accruals in the ordinary
course, and (e) solely for the periods ending May 31, 2019 through May 31, 2020,
extraordinary, unusual and non-recurring cash expense or loss disclosed as a
“non-GAAP financial measure” (as defined in Regulation G promulgated by the
Securities and Exchange Commission) minus (2) the sum of (a) all cash payments
that did not reduce Consolidated Net Income for such period made in respect of
non-cash charges described in clause (1)(d) and included in Consolidated EBITDA
for a prior period and (b) to the extent included in calculating Consolidated
Net Income for the periods ending May 31, 2019 through May 31, 2020, any
extraordinary, unusual and non-recurring income or gain disclosed as a “non-GAAP
financial measure” (as defined in Regulation G promulgated by the Securities and
Exchange Commission). Notwithstanding the foregoing, the net additions or
deductions, as the case may be, pursuant to (1)(e) and (2)(b) above shall be
limited to an aggregate amount of $16,000,000 for such period. For purposes of
calculating Consolidated EBITDA for any period of four consecutive quarters, if
during such period the Company or any Subsidiary shall have acquired or disposed
of any Person or acquired or disposed of any of the operating assets of any
Person, Consolidated EBITDA for such period shall be calculated after giving pro
forma effect thereto as if such transaction occurred on the first day of such
period.

 

2.

REAFFIRMATION; REPRESENTATIONS AND WARRANTIES

2.1    Reaffirmation of Note Agreement. The Company reaffirms its agreement to
comply with each of the covenants, agreements and other provisions of the Note
Agreement and the Notes, including the amendment of such provisions effected by
this First Amendment.

2.2    Note Agreement. The Company represents and warrants that the
representations and warranties contained in the Note Agreement are true and
correct as of the date hereof, except (a) to the extent that any of such
representations and warranties specifically relate to an earlier date, (b) for
such changes, facts, transactions and occurrences that have arisen since
February 19, 2015 in the ordinary course of business, (c) for such other matters
as have been previously disclosed in writing by the Company (including in its
financial statements and notes thereto) to the Holders and (d) for other changes
that have not had and could not reasonably be expected to have a Material
Adverse Effect.

2.3    No Default or Event of Default. After giving effect to the transactions
contemplated hereby, there will exist no Default or Event of Default.

2.4    Authorization. The execution, delivery and performance by the Company of
this First Amendment have been duly authorized by all necessary corporate action
and, except as provided herein, do not require any registration with, consent or
approval of, notice to or action by, any Person (including any Governmental
Authority) in order to be effective and enforceable. The Note Agreement and this
First Amendment each constitute the legal, valid and binding obligations of the
Company, enforceable in accordance with their respective terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

4



--------------------------------------------------------------------------------

3.

EFFECTIVE DATE

This First Amendment shall be deemed to have been effective as of the date set
forth above upon the satisfaction of the following conditions:

3.1    Consent of Holders to Amendment. Execution by the Holders of at least 51%
of the aggregate principal amount of the Notes outstanding and receipt by the
Holders of a counterpart of this First Amendment duly executed by the Company.

3.2    Credit Agreement Amendment. The Company shall have entered into an
amendment to the Credit Agreement on terms reasonably satisfactory to the
Holders.

3.3    Expenses. The Company shall have paid all reasonable and documented fees
and expenses of Foley & Lardner LLP, special counsel to the Holders.

3.4    Amendment Fee. Each Holder shall have received payment of an amendment
fee equal to 0.10% of the principal amount of the outstanding Notes held by such
Holder.

 

4.

MISCELLANEOUS

4.1    Ratification. Except as amended hereby, the Note Agreement, including the
representations and warranties contained therein, shall remain in full force and
effect and is ratified, approved and confirmed in all respects as of the date
hereof.

4.2    Reference to and Effect on the Note Amendment. Upon the final
effectiveness of this First Amendment, each reference in the Note Agreement and
in other documents describing or referencing the Note Agreement to the
“Agreement,” “Note Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import referring to the Note Agreement, shall mean and be a reference to the
Note Agreement, as amended hereby.

4.3    Binding Effect. This First Amendment shall be binding upon and inure to
the benefit of the respective successors and assigns of the parties hereto.

4.4    Governing Law. This First Amendment shall be governed by and construed in
accordance with New York law.

4.5    Counterparts. This First Amendment may be executed in any number of
counterparts, each executed counterpart constituting an original, but altogether
only one instrument.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Holders have caused this First Amendment
to be executed and delivered by their respective officer or officers thereunto
duly authorized.

 

LINDSAY CORPORATION By:   /s/ Brian Ketcham Name:   Brian Ketcham Title:  
Senior Vice President and Chief Financial Officer

 

S-1



--------------------------------------------------------------------------------

HOLDERS:

The foregoing is agreed

to as of the date thereof.

 

AMERICAN GENERAL LIFE INSURANCE COMPANY
THE VARIABLE ANNUITY LIFE INSURANCE COMPANY
By: AIG Asset Management (U.S.), LLC, as Investment Adviser

By:   /s/ Craig Moody Name:   Craig Moody Title:   Vice President

 

S-2



--------------------------------------------------------------------------------

THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA

By:   /s/ Timothy Powell Name:   Timothy Powell Title:   Managing Director

 

THE GUARDIAN INSURANCE & ANNUITY COMPANY, INC.

By:   /s/ Timothy Powell Name:   Timothy Powell Title:   Managing Director

 

S-3



--------------------------------------------------------------------------------

METROPOLITAN LIFE INSURANCE COMPANY
by MetLife Investment Advisors, LLC, Its Investment Manager

By:   /s/ Jennifer Potenta Name:   Jennifer Potenta Title:   Managing Director

 

BRIGHTHOUSE LIFE INSURANCE COMPANY f/k/a Metlife Insurance Company UA
by MetLife Investment Advisors, LLC, Its Investment Manager

By:   /s/ Judith A. Gulotta Name:   Judith A. Gulotta Title:   Managing Director

 

S-4



--------------------------------------------------------------------------------

TEACHERS INSURANCE AND

ANNUITY ASSOCIATION OF AMERICA,

a New York domiciled life insurance company By: Nuveen Alternatives Advisors
LLC, a Delaware limited liability company, its investment manager

By:   /s/ Ho Young Lee Name:   Ho Young Lee Title:   Managing Director

 

S-5



--------------------------------------------------------------------------------

CONNECTICUT GENERAL LIFE INSURANCE COMPANY By: Cigna Investments, Inc.
(authorized agent)

By:   /s/ Leonard Mazlish Name:   Leonard Mazlish Title:   Managing Director

 

LIFE INSURANCE COMPANY OF NORTH AMERICA By: Cigna Investments, Inc. (authorized
agent)

By:   /s/ Leonard Mazlish Name:   Leonard Mazlish Title:   Managing Director

 

S-6